Citation Nr: 0314933	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  95-15 269	)	DATE
	)
	)

On appeal from the Vocational Rehabilitation Division of the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.L., and N.F.


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel

INTRODUCTION

The veteran served on active duty from October 1985 to June 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Satellite Center in Sacramento, California, of 
the Regional Office in Oakland, California, (RO) which 
interrupted the veteran's vocational rehabilitation training.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, 
under regulations issued after the enactment of the VCAA, and 
at the direction of the Secretary, the Board notified the 
veteran by correspondence dated in December 2002, of the VCAA 
and of the information and evidence needed to substantiate 
and complete his claim, what part of that evidence was to be 
provided by him, and what part VA would attempt to obtain.  
See 38 C.F.R. § 19.9 (a)(2)(ii) (2002).  The veteran was 
given 30 days from the date of the letter to respond, but he 
did not reply.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19(a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that in 
providing only 30 days for an appellant to respond to a 
notice from the Board what information or evidence was needed 
from the appellant, it violated the provisions of 38 U.S.C.A. 
§ 5103 (West 2002), which provide a one-year period in which 
to respond to such a request.  

Accordingly, this case is remanded for the following actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are fully 
complied with and satisfied, to include 
full compliance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

2.  The RO should notify the veteran that 
38 U.S.C.A. § 5103, provides for a one-
year period (i.e., until December 20, 
2003) in which to respond to such a 
request, and the case will be held in 
abeyance by the RO unless he specifically 
waives such a time period in writing.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, 
United States Code after conducting any 
additional indicated development.  This 
should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
January 1998 supplemental statement of 
the case.  

4.  If the issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  The supplemental 
statement of the case should contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertaining to 
entitlement to vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

